Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 11/1/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shunpei (JP2007- 227433) in combination with Horiuchi et al (‘414) Nakamura Norihiko (JP-2012-156383)
With respect to claim 1, Shunpei’433 teaches semiconductor light-emitting device”3”, comprising: a
semiconductor light-emitting element”3” that emits ultraviolet light; a package substrate “2”mounting
the semiconductor light-emitting element; a sealing resin”5” that seals the semiconductor light-emitting
element”3”; and a coat film “4”further provided between a light output surface of the semiconductor
light-emitting element”3” and the sealing resin”5”, wherein the refractive index of the coat film and the
refractive index of the sealing resin”5” are smaller with difference of 0.05(see paragraph 0037) than the
refractive index of a member constituting the light output surface of the semiconductor light-emitting
element”3”, and the refractive index difference between the coat film and the sealing resin is 0.05 (par
0037) which is within the claimed limit not more than 0.15, wherein the semiconductor light-emitting
element emits ultraviolet light at a wavelength of less than 450 nm which is within the claimed limit of
not more than 300 nm(see para 003”. Note ultraviolet emission wavelength is less than 450 nm. Also
note the purpose of the instant invention and applied reference is same of increasing the transmittance
form the light emitting device by using coat or thin film”4” of silicon oxide alternately named as glass
between light emitting device and resin (see overview in English translation) Please refer in its entirety
of English translation provided by applicant. Shunpei does not explicitly teach the thickness of the coat
film is not less than 0.5um and not more than 5.0 um. Shunpei ’433 inherently teaches the
semiconductor light-emitting device, wherein the coat film has a thickness of not more than 25 .mu. m.
Note inherency was used because the film itself is thin film which is well within the claimed limit of less
than 25.mu.m. Moreover, choosing thickness of the coat film would have been obvious within the scope
of one of ordinary skill in the art by monitoring transmission of ultraviolet light at what thickness of coat
film light transmission efficacy is more. Moreover Generally, differences in concentration or
temperature will not support the patentability of subject matter encompassed by the prior art unless
there is evidence indicating such concentration or temperature is critical. "[W]here the general
conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955) See under Routine optimization MPEP2144.05, II, A Shunpei explicitly does not teach the sealing
resin “5” comprises a resin comprising a silicone resin as a main component. Horiuchi et al ‘414 teach
the sealing resin “5” comprises a resin comprising a silicone resin as a main component (see fig.4, col.5,
lines 63-65). It would have been obvious to one of ordinary skill in the art to modify the invention
Shunpei by teaching of Horiuchi et al’414 busing sealing with silicone resin as main component for good
transition of light.
Shunpei does not teach newly amended limitation of semiconductor light emitting device, wherein
coat film comprises a glass film comprising $i02 as a main component or comprises amorphous S102;
wherein the coat film does not contain fluorescent materials; and wherein the light output surface is a
surface of the semiconductor light-emitting element opposite to a side of the semiconductor light emitting element mounted on the package substrate. Nakamura Norihiko (JP-2012-156383) teaches
coat film “8” of silicon oxide with no fluorescent material formed between LED”6” and resin”9” (see
fig 4 and fig.5). It would have been obvious to one of ordinary skill in the art to modify the invention
of Shupei’433 by the teaching of Nakamura (Jp-2012-156383) by coating fluorescent free silicon oxide
because silicon oxide is corrosion resistant material to surrounding materials.
With respect to claim 4, Shunpei ‘433 do not teach the semiconductor light-emitting device, wherein a
surface of the coat thin film”4” on the sealing resin”5” side is formed in a curved shape (see fig. 1 thin
film 4 for curved shape).
With respect to claim 5, Shunpei ‘433 do not teach the semiconductor light-emitting device, wherein
the transmittance of the ultraviolet light through the coat film is not less than 90%, and the
transmittance of the ultraviolet light through the sealing resin is not less than 80%. However, Shunpei
teach silicon oxide thin film “4” and resin film “5”, which are like materials used instant invention (see
para 0018 in English translation of applied reference). Note Shunpei’433 teach incorporating metal in
silicon oxide by sol-gel along with filler in effort to reduce the difference in refractive between thin film
“4” and resin film “5” to increase the light transmission from ultraviolet light emitting device “3” (see
para 0018 in English translation of applied reference by Shunpei). It would have been obvious to modify
the composition of silicon oxide to vary the refractive index of glass to be close to refractive index of
resin till maximum transmittance by emitted light emitting device through silicon oxide thin film and
resin. Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such concentration or
temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d
454, 456, 105 USPQ 233, 235 (CCPA 1955) See under Routine optimization MPEP2144.05, II,
With respect to claim  7, Shupei do not teach the semiconductor light-emitting device, wherein the coat film is provided on the light output surface only. However choice of coating on light-emitting device  or  all around the device would have been obvious to one of ordinary skill in the art because selective coating or blanket coating depends on the required efficiency of the device. 
Applicant's arguments filed on 11/1/2022 have been fully considered but they are not persuasive. Applicant argues that there would clearly not have been a motivation to modify the device of Shunpei with the precoat layer of Nakamura Norihiko because Nakamura Norihiko teaches a precoat layer for the  purpose of preventing corrosion of the metal electrodes and there is no suggestion in Nakamura Norihiko that the precoat layer of would prevent deterioration of the resin.  However the structure in both inventions of Shunpei and Norihiko have same order of LED coated with coating film followed by resin with only difference of Norihiko having coating layer with no fluorescent material, which gives additional benefit of  preventing  deterioration of resin and preventing corrosion of electrodes
Applicant argues that Shunpei teaches away from a coat film without fluorescent materials, one skilled in the art would not have been motivated by Nakamura Norihiko’s teaching of a precoat layer for preventing corrosion of the metal electrodes to modify Shunpei in a manner that would render Shunpei
unsatisfactory for its intended purpose. fn re Gordan, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir.1984). However Shunpei neither teach coating film with fluorescent material essential nor precluding using other coating materials with no fluorescent materials. Since Norihiko teach coating material with no fluorescent material would serve the same purpose as a coating layer between LED and resin, the invention of Shunpei as modified by teaching of Norihiko would give similar results as instantly claimed product.
                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application/Control Number: 16/957,915 Page 6
Art Unit: 2816
/SAVITRI MULPURI/
Primary Examiner, Art Unit 2816